Exhibit 10.f

COMPENSATION OF NON-EMPLOYEE DIRECTORS

Non-employee Directors receive an annual retainer of $180,000, of which one-half
is paid in cash. The other half of the retainer is paid in the form of
restricted stock granted under our Non-Employee Directors Equity Program.

The Company pays an additional amount to Directors who chair the following
committees: Audit Committee - $20,000; Organization and Compensation Committee -
$15,000; and Corporate Governance and Nominating Committee - $10,000. Attendance
fees are paid at the rate of $1,500 per board or committee meeting attended.

Non-employee Directors are eligible to participate in the Company’s matching
gifts program until December 31 of the year in which their service as a Director
ends. Under this program, the Company will match up to $5,000 of a Director’s
contributions to eligible 501(c)(3) tax-exempt organizations each year.
Directors are also eligible to participate in the Company’s employee purchase
program, which enables them to obtain rebates on the Company’s products that
they purchase for their personal use. Each of these programs is available to all
of our employees. In addition, if space is available, a Director’s spouse is
permitted to accompany a Director who travels on Company aircraft to attend
Board or committee meetings.